Appeals from decisions of the Workers’ Compensation Board, filed January 20, 1978 and March 13, 1979. Claimant was employed as an assistant race horse trainer at the Finger Lakes Race Track. In caring for the horses, he applied the drugs Phenylbutazone (Bute) and Dimethyl Sulfoxide (DMSO) to the horses’ extremities. On several occasions he ingested Bute tablets. Prior to his employment he had been in good health and had no history of blood disease. The board found on the entire record that claimant was exposed to Bute and DMSO in his employment and such exposure caused him to contract bone marrow depression, resulting in a preleukemic condition, thus establishing a recognizable link between his occupation and his condition. The board further found the condition to be an occupational disease. Claimant’s treating physician diagnosed the condition as a hemolytic anemia with a pancytopenia caused by exposure to Bute and DMSO. An impartial hematologist testified that claimant had a preleukemic condition and that, although doubtful, it is possible that exposure to Bute could result in leukemia. Other hematologists were of the opinion that claimant’s condition was not connected with his occupational use of the drugs. Such conflicting proof presented questions of fact for the board to resolve (Matter of Sanderson v Curley, 65 AD2d 641). Implicitly, the board agreed with claimant’s contention and proof. Since there is substantial proof in the record as a whole to sustain the board’s determination, we must affirm (Matter of De Maio v Rockford Plumbing & Heating, 48 NY2d 665). Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and his insurance carrier. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.